Spencer, J.
This is an appeal from a judgment in favor of appellee ’for $500 on a complaint based on a policy of insurance issued to Ernest D. Werkman in favor of appellee, his mother. The only question attempted to be presented is the ruling of the court on the motion for a new trial. Only one of the grounds for a new trial is insisted upon by appellants — that is the giving by the court of instruction No. 4 asked by appellee.
Appellant has failed to set out in its brief in narra*602tive form, or in any other manner, any of the evidence introduced in the trial of the cause, as required by the fifth clause of Rule 22 of this court; hence no question is presented on the giving of this instruction. Cleveland, etc., R. Co. v. Hayes (1918), 181 Ind. 87, 102 N. E. 34, 103 N. E. 839; Reister v. Bruning (1910), 47 Ind. App. 570, 572, 94 N. E. 1019. No question having been presented by the briefs, this judgment is affirmed.
Note. — Reported in 116 N. E. 420.